On motion to dismiss it appears there was no notice given of the intention to appeal, as provided by chapter 219, Sess. L. 1917, repealing section 5238, Rev. Laws 1910. That portion of the chapter providing:
"* * * and the party desiring to appeal shall give notice in open court, either at the time the judgment is rendered, or within ten days thereafter, of his intention to appeal to the Supreme Court"
— was held to be mandatory in the case of Cates v. Miles, 67 Oklahoma, 169 P. 888, and under the authority of that case the motion to dismiss must be sustained.
The motion is therefore sustained, and the appeal dismissed.
RAINEY, PITCHFORD, JOHNSON, McNEILL and HIGGINS, JJ., concur.